Citation Nr: 1625711	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  09-02 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an increased rating for pelvic fractures with traumatic deformity of pubic symphysis and right acetabulum with degenerative changes to both sacroiliac joints, rated as 20 percent disabling prior to March 27, 2012, on the basis of traumatic arthritis; and 20 percent disabling beginning March 27, 2012, based on disability of the right hip; and 10 percent disabling on the basis of disability of the left hip.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to March 27, 2012.   



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and one additional witness


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to March 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Atlanta, Georgia, which denied entitlement to an increased rating for residuals of pelvic fractures.  Jurisdiction was eventually transferred to the RO in Louisville, Kentucky.

In December 2012, the RO established a separate 20 percent rating for residuals of the pelvic fracture pertaining to the right hip; and a separate 10 percent rating for residuals of the pelvic fracture pertaining to the left hip.  These ratings were made effective March 27, 2012 and replaced the previous combined 20 percent rating for those disabilities.

In an April 2015 decision, the Board granted entitlement to a TDIU and remanded the issue of entitlement to an increased rating for pelvic fractures for further development.  

In a September 2015 rating decision, the RO implemented the Board's grant of TDIU and assigned an effective date of May 27, 2012.  To date, the Veteran has not filed a notice of disagreement with the effective date assigned.  However, the Board notes that a claim for TDIU is part of the claim for a higher disability rating.  The Veteran's claim for increase has been recognized as having been received on March 7, 2007.  As such, the issue of entitlement to a TDIU prior to May 27, 2012 remains on appeal.  


FINDINGS OF FACT

1.  Prior to May 27, 2012, the Veteran's pelvic fractures with traumatic deformity of pubic symphysis and right acetabulum with degenerative changes to both sacroiliac joints were manifested by involvement of two major joints; noncompensable loss of motion; pain; and difficulty standing, sitting, walking, running, bending, and sleeping.  It caused impairment in average earning capacity as of October 15, 2015, warranting extraschedular ratings for each hip.

2.  Since March 27, 2012, the Veteran's residuals pelvic fractures with traumatic deformity of pubic symphysis and right acetabulum with degenerative changes to both sacroiliac joints, right hip, has been manifest by limitation of abduction motion lost beyond 10 degrees; pain; flare-ups; and difficulty standing, sitting, walking, running, bending, and sleeping.

3.  Since March 27, 2012, the Veteran's residuals pelvic fractures with traumatic deformity of pubic symphysis and right acetabulum with degenerative changes to both sacroiliac joints, left hip has been manifest by noncompensable loss of motion pain; flare-ups and difficulty standing, sitting, walking, running, bending, and sleeping.

4.  The Veteran's limitation of motion of the lumbar spine has been manifest by forward flexion at worst to 70 degrees with pain and flare-ups, effective March 7, 2007.  

5.  The Veteran's service connected disabilities have prevented gainful employment for which he would otherwise be qualified since October 15, 2007.


CONCLUSION OF LAW

1.  The criteria for an extraschedular 20 percent rating for pelvic fractures with traumatic deformity of pubic symphysis and right acetabulum with degenerative changes to both sacroiliac joints involving the right hip were met from October 15, 2007 to March 26, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.321(b) (2015).

2.  The criteria for an extraschedular 10 percent rating for pelvic fractures with traumatic deformity of pubic symphysis and right acetabulum with degenerative changes to both sacroiliac joints involving the left hip were met from October 15, 2007 to March 26, 2012.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 3.321(b).

3.  The criteria for a rating in excess of 20 percent for residuals pelvic fractures with traumatic deformity of pubic symphysis and right acetabulum with degenerative changes to both sacroiliac joints, right hip, have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.67, 4.71a, Diagnostic Codes 5010, 5252, 5253 (2015).

3.  The criteria for a rating in excess of 10 percent for residuals pelvic fractures with traumatic deformity of pubic symphysis and right acetabulum with degenerative changes to both sacroiliac joints, left hip, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.67, 4.71a, Diagnostic Code 5010, 5253.

4.  The criteria for a separate 10 percent rating, effective March 7, 2007, for limitation of motion of the lumbar have been met.  38 U.S.C.A. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.67, 4.71a, Diagnostic Code 5237 (2015).

5.  The criteria for a TDIU have been met since October 15, 2007.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3,102, 3.340, 3.341, 4.3, 4.16 (2015)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  In regards to increased rating claims, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Here, the duty to notify the Veteran regarding his claims was satisfied by way of letters dated March 2007 and November 2008.

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Veteran's post-service VA and private treatment records have been associated with the claims folder.  Additionally, the Veteran has not identified any other outstanding records that have not been requested or obtained. 

The Veteran was provided with VA examinations April 2007, June 2012, March 2014, and July 2015.  The Veteran was also afforded a VA addendum opinion in August 2015.  The Board finds that the examination reports are adequate for rating purposes because the examiners conducted clinical evaluations, interviewed the Veteran, and described the Veteran's disability in sufficient detail so that the Board's evaluation is an informed determination.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned in February 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned specifically noted the issue on appeal and clarified the Veteran's reported symptoms.  As such, the Board finds that the undersigned complied with the aforementioned hearing duties.

The Board is also satisfied that there has been substantial compliance with the April 2015 remand directives, which included obtaining a VA addendum opinion.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (where there is substantial compliance with the Board's remand instructions a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998)).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

General Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2015).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Here, the relevant evidentiary window begins one year before the Veteran filed his claim for an increased rating, and continues to the present time.  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7. 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

Merits

Prior to March 27, 2012, the Veteran's pelvis fractures with traumatic deformity of pubic symphysis and right acetabulum with degenerative changes to both joints was rated under 38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Under diagnostic code 5010, arthritis due to trauma, substantiated by x-ray findings, is rated as degenerative arthritis under DC 5003.  Pursuant to DC 5003, degenerative arthritis (hypertrophic or osteoarthritis), established by x-ray findings, will be evaluated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined and not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion a 10 percent rating is warranted with x-ray evidence of involvement of 2 or more major joints, or 2 or more minor joint groups.  A 20 percent rating is warranted for x-ray evidence of involvement of 2 or more major joints, or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Note 1 instructs that the 20 percent and 10 percent ratings based on x-ray findings, above, will not be combined with ratings based on limitation of motions.  Note 2 instructs that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under diagnostic codes 5013 to 5024, inclusive.  38 C.F.R. § 4.71a, Diagnostic Code 5003, 5010.  

Normal ranges of motion of the hip include hip flexion from 0 degrees to 125 degrees, and hip abduction from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.

The provisions of 38 C.F.R. § 4.67 (2015), provides that the variability of residuals following pelvic bone fractures necessitates rating on specific residuals, faulty posture, limitation of motion, muscle injury, painful motion of the lumbar spine, manifest by muscle spasm, mild to moderate sciatic neuritis, peripheral nerve injury, or limitation of hip motion.  

Under diagnostic code 5252, a 10 percent disability rating is assigned when flexion is limited to 45 degrees, a 20 percent disability rating is assigned when flexion is limited to 30 degrees, a 30 percent disability rating is assigned when flexion is limited to 20 degrees, and a 40 percent disability rating is assigned when flexion is limited to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252.

Under diagnostic code 5253, a 10 percent rating is assigned when rotation is limited to the extent that the Veteran cannot toe-out more than 15 degrees or adduction is limited to the extent that the legs cannot be crossed, and a 20 percent rating is assigned when abduction of motion is lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet.App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2015).

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  "Pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

Evidence

Turning to the evidence of record, the Veteran was afforded a VA examination in April 2007.  In regards to the traumatic deformity of the pubic symphysis and right acetabulum degenerative changes to both sacroiliac joints, the Veteran reported stiffness, progressively worsening pain, lack of endurance, and fatigability.  The Veteran reported that the pain was constant.  

The Veteran reported that the pain was localized, aching in nature and oppressing.  The Veteran reported that on a scale from 1 to 10 (ten being the worst) the pain level was at 5.  He reported that he functioned in continuous discomfort.  His condition did not cause incapacitation.  

In regards to the pelvic fracture, the examiner noted that the pelvis, gluteal region, and hips were involved.  

On physical examination, the examiner noted that the Veteran's gait was abnormal with mild limping favoring the left hip.  He did not require an assistive device for ambulation.  The right and left femur were within normal limits.  The examiner noted that the Veteran's hips showed signs of weakness and tenderness.  

Range of motion of the right hip was flexion 110 degrees, extension 20 degrees, adduction 22 degrees, abduction 45 degrees, external rotation 45 degrees and internal rotation 20 degrees.  Left hip flexion was 105 degrees, extension was 30 degrees, adduction was 20 degrees, abduction was 40 degrees, external rotation was 41 degrees and internal rotation was 20 degrees.  The examiner noted that left and right internal rotation was painful at 20 degrees.  On the right, the joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The examiner noted that on the left, the joint function was additionally limited following repetitive use by pain, weakness and lack of endurance.  The examiner noted that the above additionally limited the joint function by 6 degrees.  X-rays of the pelvis were abnormal and showed remote fractures of the pelvis.  X-rays of the hip were negative.  

The examiner noted for traumatic deformity of pubic symphysis and right acetabulum there was subjective pain, stiffness and weakness.  There was objective limited extension and pain with movement restricted range of motion.  For the diagnosis of degenerative changes to both sacroiliac joints there was subjectively pain, stiffness and weakness.  There was objective limited extension and pain with movement restricted range of motion.  For the diagnosis of pelvic fractures there was subjectively pain, stiffness and weakness.  There was objective limited extension and pain with movement restricted range of motion.  The examiner noted that the effect of the condition on the claimant's daily activity was limited walking, running, standing, and carrying objects.  

On his May 2007 notice of disagreement, the Veteran reported that his pain was like "falling on your butt 24/7".  He could not drive long distances, stand for a long time, and his activity level had dropped considerably.

In a November 2007 statement, the Veteran's wife reported that she met the Veteran in 2003 and at that time he was in constant pain in his pelvis.  He had gradually gotten worse and could not sit for more than 30 to 45 minutes without extreme discomfort.  She also reported that he had trouble sleeping and took ibuprofen all the time with little relief.  He also had constant back pain and muscle spasms in his genital area.  

In a July 2008 statement, the Veteran reported constant pain and discomfort.  The Veteran reported that cold and damp weather made it worse.  Sleeping could also be a problem especially on his left side.  Pain and limitations seem to increase with age.  

Analysis

The April 2007 examination showed limitations of thigh motion in both sides; but the limitations were noncompensable, even with consideration of the additional loss of 6 degrees on the right due to functional factors.   Hence, a higher rating would not be warranted on the basis of additional functional impairment.  38 C.F.R. § 4.40, 4.45.

X-rays showed the reported fracture, but not flail joint of the hip, or impairment of the femur.  The report of a 2005 examination showed there was no malunion, nonunion, loose motion or false joint.  The 2007 examination report shows that there had been no change.  Additionally, while the Veteran had limitation of motion, the evidence during this period does not show that extension was limited to 5 degrees, flexion was limited to 45 degrees, or that the Veteran could not toe out more than 15 degrees, as required for compensable ratings under these diagnostic codes.  

The Board acknowledges the lay reports of pain, stiffness, lack of endurance, fatigability and constant pain.  The Board also acknowledges the Veteran has difficulty sleeping, standing, sitting and walking.  

The Board has also considered that the Veteran was noted as having an abnormal gait, weakness, and tenderness.  The Board also notes that after repetitive use the Veteran's left hip was additionally limited by pain weakness and lack of endurance by six degrees.  However, even when taking this evidence into consideration the Board does not find that the Veteran's symptoms more closely approximate the next higher rating or cause a functional limitation that would warrant a higher rating. 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Instead, even with pain and additional limitation due to repetitive use, the Veteran's range of motion was not shown to be limited the level contemplated as compensable under one of the other relevant diagnostic codes.  

The Board has also considered the provisions of 38 C.F.R. § 4.67 regarding rating the residuals of pelvic bone fractures.   The Veteran's wife reported that he had muscle spasms.  However, the more competent and credible medical evidence of record is against a finding that the Veteran has any residuals, other than discussed below, that have resulted in additional manifestations to warrant a separate or higher evaluation under the associated diagnostic codes.  See 38 C.F.R. § 4.67.  Instead, on physical examination, the Veteran was not found to have faulty posture, a muscle injury, muscle spasms, or a peripheral nerve injury.  Additionally, motor function and sensory function were all found to be within normal limits. 

The Board has considered the reports of pain, but the record does not show that the pain causes sufficient additional limitation of motion to warrant an increased rating.

For the foregoing reasons, the Board finds that a rating in excess of 20 percent for pelvic fractures with traumatic deformity of pubic symphysis and right acetabulum with degenerative changes to both sacroiliac joints prior to March 27, 2012.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Since March 27, 2012 

Since March 27, 2012, the Veteran's pelvis fractures with traumatic deformity of pubic symphysis and right acetabulum with degenerative changes to both joints, right hip has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5252-5253.  The Veteran's pelvis fractures with traumatic deformity of pubic symphysis and right acetabulum with degenerative changes to both joints, left hip, has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5253. 

The Veteran was afforded a VA hip and thigh examination in June 2012.  The examiner diagnosed bilateral hip degenerative joint disease and right hip with small bone fragment.  The Veteran reported flare-ups that caused difficulty with hiking, running, walking or prolonged standing due to flare-up pain.  

On range of motion testing, right hip flexion was 110 degrees with pain.  Right hip extension was greater than 5 degrees with no evidence of painful motion.  Right hip abduction was lost beyond 10 degrees and adduction was not limited so that the Veteran could not cross his legs.  Right hip rotation was not limited such that the Veteran could not toe out more than 15 degrees.  Left hip flexion was to 105 degrees with pain.  Left hip extension was greater than 5 degrees with pain.  Left hip abduction was not lost beyond 10 degrees and adduction was not limited so that the Veteran could not cross his legs.  Left hip rotation was not limited such that the Veteran could not toe out more than 15 degrees.  

The examiner noted that the Veteran did not have additional limitation of motion following repetitive-use testing.  The examiner noted that the Veteran did have functional loss and/or functional impairment of the hip and thigh due to interference with sitting, standing, and or weight-bearing.  The Veteran did not have localized tenderness or pain to palpation for joints/soft tissue of either hip.  The Veteran's muscle strength was normal.  The Veteran did not have ankylosis of either hip joint.  The Veteran did not have malunion or nonunion of femur, flail hip joint or leg length discrepancy.  

The examiner noted that in 1981 the Veteran had a bone graft from the left hip with no residual signs and/or symptoms due to arthroscopic or other hip surgery.  The examiner noted that the Veteran occasionally used a can for ambulation due to pain in his left pelvis area.  X-rays of the pelvis revealed old trauma, osteoarthritis changes, worse on the left side.  

The Veteran was afforded a VA examination in March 2014.  The examiner diagnosed residuals of pelvic fracture with traumatic deformity of pubic symphysis and right acetabulum with degenerative changes to both SI joints.  The Veteran reported that he experienced pain in the posterior buttock area bilaterally (around the SI joint).  He described the pain as burning and stabbing and intensifying with activity.  He said that the pain never really went away.  Sitting or standing for prolonged periods, and walking too far would intensify the pain.  He reported that he took hydrocodone for the pain.  

The Veteran denied flare-ups that impacted the function of the hips and thighs.  Right hip flexion was to 120 degrees with no objective evidence of pain.  Right hip extension was greater than 5 with no objective evidence of painful motion.  Right hip abduction was not lost beyond 10 degrees and right hip adduction was not limited such that the Veteran cannot cross his legs.  Right hip rotation was not limited such that the Veteran could not toe out more than 15 degrees.  Left hip flexion was 120 degrees with no evidence of painful motion.  Left hip extension was greater than 5 with no objective evidence of painful motion.  Left hip abduction was not lost beyond 10 degrees and left hip adduction was not limited such that the Veteran could not cross his legs.  Left hip rotation was not limited such that the Veteran could not toe out more than 15 degrees.  

The examiner noted that the Veteran did not have additional limitation in range of motion of the hip and thigh following repetitive-use testing.  The examiner found no functional loss and/or functional impairment of the hip and thigh.  The Veteran did not have localized tenderness or pain to palpation for the joints/soft tissue of either hip.  Muscle strength was normal and the Veteran did not have ankylosis of either hip joint.  The Veteran did not have malunion or nonunion of the femur, flail hip joint, or leg length discrepancy.  The Veteran did not report any assistive devices.  

In regards to the "Mitchell" criteria, the examiner noted that although the Veteran complained of constant buttock pain (from SI joints) that intensifies with increased activity, there were no complaints of or objective signs of pain, fatigue, weakness, incoordination or further decreases in range of motion demonstrated with the DeLuca measurement.  The examiner concluded that therefore, it would require mere speculation to attempt to quantify any additional limitation that may or may not occur with repetitive motion.  

At the February 2015 Board hearing, the Veteran reported daily.  He said that he could not sit or walk for a long time.  He reported trouble walking.  Without medication he could not get out of bed.  He had problems lying flat, bending and performing any repetitive motion.  The Veteran reported that the pain was like falling on a rock.  

In February 2015 the Veteran submitted internet articles regarding a broken pelvis and pelvic fractures.  

The Veteran was afforded a VA hip and thigh examination in July 2015.  The examiner diagnosed residuals of pelvic fracture with traumatic deformity of pubic symphysis and right acetabulum with degenerative changes to both SI joints, right and left hips.  The Veteran reported that he has a daily "sharp, numb" 6/10 pain mainly in the left buttock, occasionally in both buttocks.  He has a grinding pain in the bottom of his spine.  The examiner noted that the Veteran was prescribed hydrocodone and gabapentin.  The Veteran reported flare-ups of 8/10 pain depending on activity, averaging 3 times weekly.  These occur when walking more than two blocks, or putting his kayak on top of his truck.  He reported that he has to stop what he is doing and lie down.  He reported that the duration could be three days.  The examiner noted that the Veteran reported functional impairment in that he cannot sit, walk or stand for prolonged periods.  He reported that he cannot hike or be active in outdoor activities as much as he would like.  

On range of motion testing, the Veteran's flexion on the right was 0 to 120 degrees, extension was 0 to 30 degrees, abduction was 0 to 30 degrees, and adduction was 0 to 25 degrees.  The Veteran's right hip adduction was not limited such that the Veteran could not cross his legs.  Right hip external rotation was 0 to 40 degrees and internal rotation was 0 to 30 degrees.  The examiner noted that there was no pain on examination.  There was no evidence of pain with weight bearing and there was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  There was also no objective evidence of crepitus.  Left hip flexion was 0 to 110 degrees, extension was 0 to 20, abduction was 0 to 25 and adduction was 0 to 25 degrees.  The Veteran's left hip adduction was not limited such that the Veteran could not cross his legs.  Left hip external rotation was 0 to 350 degrees and internal rotation was 0 to 40 degrees.  The examiner found no pain on examination.  There was no evidence of pain with weight bearing; localized tenderness or pain on palpation of the joint or associated soft tissue.  There was also no objective evidence of crepitus.  Muscle strength was normal and the Veteran did not have muscle atrophy or ankylosis.  The Veteran did not have malunion or nonunion of femur, flail hip joint or leg length discrepancy.  The Veteran reported that he occasionally used a cane if his pain increased.  The Veteran did not bring the cane to the examination.  

On repetitive use the Veteran did not have additional loss of function or range of motion.  The examiner noted that the Veteran was not being examined immediately after repetitive use of time and the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  The examiner explained that pain, weakness, fatigability or incoordination could significantly limit functional ability when the Veteran uses his hips repeatedly over a period of time.  The examiner further explained that any additional limitations due to pain, weakness, fatigability or incoordination could not be expressed in additional range of motion lost due to pain on use because the examiner had not witnessed any episodes of repetitive use over time.  The examiner concluded that therefore, it was not possible to render an opinion with a reasonable degree of medical certainty.

The examiner also noted that the examination was not conducted during a flare-up and the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss during flare-ups.  The examiner noted that he could not say without mere speculation that pain weakness, fatigability or incoordination significantly limited functional ability during a flare-up.  The examiner explained that pain, weakness, fatigability or incoordination could significantly limit functional ability during flare ups.  The examiner explained that any additional limitations due to pain, weakness, fatigability or incoordination could not be expressed in additional range of motion lost due to flare-ups because he had not witnessed any episodes of flare-ups; but as noted earlier, the Veteran did not report flare-ups.  

In an August 2015 opinion the examiner noted, in relevant part, that the Veteran did not exhibit faulty posture, muscle injury, or muscle spasms and concluded that therefore these were not residuals of his service-connected pelvic fractures.  

Analysis

while the June 2012 VA examination found that the Veteran's right hip abduction was lost beyond 10 degrees, this would warrant a separate 10 percent rating under Diagnostic Code 5253; but combining this rating with others on the basis of limitation of motion would not result in a rating above the current 20 percent.  38 C.F.R. § 4.25 (2015).

The Veteran's left hip flexion and extension has not been shown to be compensable under Diagnostic Codes 5252 or 5251.

The Board has considered whether a higher rating would be warranted under another diagnostic code for disabilities of the thigh and hips.  However, the evidence is against a finding that the Veteran has hip ankylosis, flail joint of the hip, or impairment of the femur during this period.  Additionally, while the Veteran had limitation of motion, the evidence during this period does not show that extension was limited to 5 degrees, flexion was limited to 30 degrees, or that the Veteran could not cross his, as required for the next higher ratings under these diagnostic codes.  

The Veteran has continued to report pain and at the 2015 examination reported flare-ups.  The Board also acknowledges the Veteran has difficulty sleeping, standing, sitting and walking.  However, even when taking this evidence into consideration there have been no reports of additional limitation of motion that meet or approximate the criteria for increased ratings.  See Deluca, supra; see also Mitchell, supra.  The Veteran did not have additional limitation after repetitive use testing.  This indicates that there was not further limitation due to weakness or fatigability.  

The Board also notes that in regards to repetitive use over time and during a flare-up the July 2015 examiner noted that any that any conclusion would be based on mere speculation due to not observing the Veteran during a flare-up or repetitive testing.  The Board notes that VA does not have to demand a conclusive opinion from the examiner.  See Jones v. Shinseki, 23 Vet. App. 382, 391 (2010) ("While VA has a duty to assist the Veteran by providing a medical examination in certain situations, that duty does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence.").  Moreover, a higher rating cannot be based on medical speculation and certainly not lay speculation.  38 C.F.R. § 3.102 (2015).  Neither the Veteran nor the Board can speculate and arbitrarily pick a disability rating; there must be a basis in fact for the assigned rating.  Id.  As such, a higher evaluation cannot be awarded based on DeLuca.

The Veteran's reports of flare-ups do not indicate that he has additional limitation of motion, but that he must rest for pain relief.

The Board has also considered the provisions of 38 C.F.R. § 4.67 regarding rating the residuals of pelvic bone fractures, but the evidence of record during this period record does not show that the a separate compensable rating is warranted, for any disability other than those addressed below.  Instead, on physical examination, the Veteran was not found to have faulty posture, a muscle injury or muscle spasms.  

The Board acknowledges the internet articles submitted by the Veteran that address pelvic fractures.  However, the articles provide general information and do not provide competent and credible evidence of the severity of his disability.

For the foregoing reasons, the Board finds that higher ratings are not warranted during this period.   In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See Gilbert, supra.  

Limitation of Motion of the Lumbar Spine

As addressed above, the provisions of 38 C.F.R. § 4.67 (2015), provides that the variability of residuals following pelvic bone fractures necessitates rating on specific residuals, to include limitation of motion and painful motion of the lumbar spine.  

Here, the April 2007 VA physical examination of the thoracolumbar spine revealed no evidence of radiating pain on movement.  Muscle spasm was absent and no tenderness was noted.  Straight leg testing was negative.  There was no ankylosis of the spine.  Range of motion testing revealed flexion to 90 degrees and extension, bilateral lateral flexion and bilateral lateral rotation were 30 degrees.  After repetitive use, the joint function of the spine was additionally limited by pain.  Pain occurred at 84 degrees.  It was not additionally limited by the following after repetitive use fatigue weakness lack of endurance and incoordination.  The above additionally limit the joint function by six degrees.  The inspection of the spine revealed normal head position with symmetry in appearance.  There was symmetry of spinal motion with normal curvatures of the spine.  

The Veteran was afforded a VA back examination in June 2012.  The examiner diagnosed sacroiliac degenerative changes.  The Veteran reported difficulty with prolonged standing walking hiking or running.  The Veteran reported severe flare-up of pain when he lied down.  On range of motion testing the Veteran flexion was to 90 degrees or greater with painful motion at 90 degrees or greater.  Extension was to 30 degrees with no objective evidence of painful motion.  Bilateral lateral flexion was to 30 degrees or greater with painful motion at 30 degrees.  Bilateral lateral rotation was to 30 degrees or greater with pain at 30 degrees or greater.  The Veteran did not have additional limitation in range of motion after repetitive use testing.  The Veteran had functional loss and/or functional impairment due to interference with sitting, standing, and/or weight bearing.  The examiner noted that the Veteran had IVDS of the spine.  The examiner noted that the Veteran occasionally used a cane due to pain in the left pelvis area.  The examiner noted that the Veteran had lumbar spine degeneration which was not a service-connected condition.  

A March 2014 VA examination shows that the examiner noted that the Veteran reported flare-ups and referenced the above.  On range of motion testing flexion was to 90 degrees or better with no objective evidence of painful motion.  Extension and bilateral lateral flexion was to 30 degrees or greater with no objective evidence of pain.  Bilateral lateral rotation was to 45 degrees with no objective evidence of painful motion.  On repetitive use testing the Veteran did not have any additional limitation in range of motion of the thoracolumbar spine.  The Veteran did not have any functional loss and/or functional impairment of the thoracolumbar spine.  The Veteran did not have localized tenderness or pain to palpation for joints and/or soft tissue of the thoraolumbar spine.  The Veteran did not have muscle spasms or guarding.  There was no ankylosis of the spine and the Veteran did not have IVDS.  In regards to the Mitchell criteria the examiner noted that although the Veteran complained of constant buttock pain (from SI joints) that intensifies with increased activity, there were no complaints of or objective signs of pain, fatigue, weakness, incoordination or further decreases in range of motion demonstrated with the DeLuca measurement.  The examiner concluded that therefore, it would require mere speculation to attempt to quantify any additional limitation that may or may not occur with repetitive motion.  

An August 2014 private treatment record shows that on physical examination, lumbar flexion was to 84 degrees and only 36 degrees in the pelvis.  The examiner noted that this was painful.  Extension was to 16 degrees with pain and left lateral pending was to 11 degrees.  Right lateral begins was to 17 degrees.  The examiner noted that normal is to 50 degrees in each direction.  Straight leg raise was 56 degrees and painful on the left and 74 degrees and painful on the right.  Patellar reflexes were hyper on the right and moderately hyper on the left being 3+ on the right and 3 on the left.  The Achilles reflexes were 2.5 bilaterally normal.  Sensory examination showed loss over the L4-S1 dermatomes of the left leg.  Toe walk and heel walk were deficient on the left leg.  He had trouble walking on his toes and on his heels with the left foot.  He was weak and ha poor balance.  On measurement of the calves, the left measured one-half inch smaller on the right.  He had good muscle tone in his calves.  Foot dorsiflexion was 64.3 pounds on the left and 70 pounds on the right.  L4-L5 was tender to palpation.  The sacroiliac joints were tight and tender bilaterally.  

The Veteran was afforded a VA back examination in August 2015.  The examiner diagnosed residuals of pelvic fracture with traumatic deformity of pubic symphysis and right acetabulum with degenerative changes to both SI joints right and left hips.  The Veteran reported that since his accident he had had daily "numb-like" low back pain mainly in his tailbone.  He reported that this could increase to a "sharp and dull grinding" 6/10 pain even on medication.  He was prescribed hydrocodone and gabapentin.  The Veteran stated that he had flare-ups of "sharp, dull, numbing" 8/10 pain depending on his activity level.  He took more medicine and laid down for relief.  He reported function loss or impairment in that he could not hike, ride a motorcycle, dance, left weights or go to the gym.  

On range of motion testing forward flexion was to 70 degrees and extension was to 25 degrees.  Bilateral lateral flexion and bilateral lateral rotation was to 30 degrees.  The examiner noted that no pain was noted on examination.  There was no evidence of pain with weight lifting.  The Veteran was tender to palpation over the lumbosacral spine.  On observed repetitive use testing there was no additional loss of function or range of motion.  In regards to repeated use over time, the examiner again concluded that the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  

The examiner wrote that he was unable to say whether there was such loss without resort to mere speculation.  The examiner explained that pain, weakness, fatigability or incoordination could significantly limit functional ability when the Veteran used his back repeatedly over a period of time.  Any additional limitations due to pain, weakness, fatigability or incoordination could not be expressed in additional range of motion lost due to pain on use because he had not witnessed any episodes of repetitive use over time.  The examiner concluded that therefore, it was not possible to render an opinion with a reasonable degree of medical certainty.  

In regards to flare-ups the examiner repeated that the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss during flare-ups.  The examiner explained that he was unable to say without resort to mere speculation.  The examiner explained that pain, weakness, fatigability or incoordination could significantly limit functional ability when the Veteran during flare-ups.  Any additional limitations due to pain, weakness, fatigability or incoordination could not be expressed in additional range of motion lost due to pain on use because he had not witnessed any flare-ups.  The examiner concluded that therefore, it was not possible to render an opinion with a reasonable degree of medical certainty.  The Veteran did not have guarding or muscle spasms.  Muscle strength was normal and the Veteran did not have muscle atrophy.  There was no ankylosis of the spine and the Veteran did not have IVDS.  The examiner noted that the Veteran used a non-prescription cane for ambulation 3 times monthly or so; and had it with him today.  

In an August 2015 opinion the examiner noted, in relevant part, that the Veteran did not have painful motion of the lumbar spine.  The examiner also noted that the Veteran had limitation of motion of his lumbosacral spine in flexion and extension per exam.  The examiner concluded that this was at least as likely as not attributable to the service-connected pelvic fractures, because of the close anatomic relationship between the pelvis and the lower spine with associated degenerative changes.  The examiner noted that the current level of severity was mild, as described in range of motion in the Back examination.  The examiner noted that the Veteran had limitation of hip motion as noted the July 2015 VA examination.  

Under the general rating formula for diseases and injuries of the spine, a 10 rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, combined range of motion of the entire thoracolumbar spine not greater than 120 degrees; or, if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine is to 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent rating is warranted for ankylosis of the entire spine.  Id.

For VA compensation purposes, normal forward flexion of the lumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  See 38 C.F.R. § 4.71a, Plate V.  

Based on the above, the Board finds that a separate 10 percent rating is warranted for the limitation of motion of the Veteran's lumbar spine as his forward flexion has been limited to at worst 70 degrees and the combined range of motion has been less than 235 degrees  during the appeal period.  The Veteran's symptoms do not more closely approximate the next higher rating as he was not found to have muscle spasms or guarding and even when considering pain the Veteran's range of motion was not limited to that contemplated in the next higher rating.  Furthermore, in regards to flare-ups and repetitive use over time, the Board again notes that a rating cannot be assigned based on speculative evidence.  See Jones, supra; see also Deluca, supra.  The Veteran would be competent to report limitation of motion during flare-ups, but has not described such limitation, just the need for rest.  Examination findings did not show additional limitation due to functional factors.

The Board acknowledges that the Veteran was first specifically noted as having limitation of motion in August 2014.  However, the April 2007 VA examination notes that the Veteran had painful motion on repetitive use.  As such, resolving all reasonable doubt in favor of the Veteran, the Veteran met the criteria for a 10 percent rating as of his date of claim for increase.  

In reaching this determination, the Board must consider whether the Veteran has been given full notice and opportunity to be heard, and if not, whether the Veteran has been prejudiced thereby.  In this context, the Board notes that the evidence previously presented adequately spoke to the diagnostic criteria of regarding disease of the spine.  Additionally, as the Board's decision to assign a separate 10 percent rating for the motion of the lumbar spine results in a favorable outcome of the Veteran's claim, the Board concludes that the Veteran has not been prejudiced by its action.  

Extraschedular

As noted above, the Veteran's schedular determinations are based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4.  However, the regulations also provide for exceptional cases involving compensation.  Pursuant to 38 C.F.R. § 3.321(b)(1) (2015), the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b)(1). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

If the criteria reasonably describe the claimant's disability level and symptomatology, then a veteran's disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

Initially, the Board notes that the AMC, in accordance with the Board's remand, referred the Veteran's claim to the Director of Compensation Service for consideration of whether an extraschedular rating was warranted.  In a September 2015 response the Director of Compensation found no unusual or exceptional disability pattern had been demonstrated that would render application of the regular rating criteria as impractical.  The Director also concluded that the available medical evidence did not support a higher rating on a schedular or extra-schedular basis for any of the residuals of the bilateral pelvic fractures.  The Director concluded that entitlement to an increased evaluation on an extra-schedular basis for the Veteran's bilateral pelvic fractures was not established.

The Director's conclusions are reviewable by the Board.  Kuppamala v. McDonald, 27 Vet. App. 447 (2015).  In Kuppamala the Court held that the standard for assessing an appropriate extraschedular rating, if any, was whether there was  "average impairment in earning capacity" significant enough to warrant an extraschedular rating.  Kuppamala v. McDonald, at 453-4.  

As the Court seems to have acknowledged this is a somewhat vague standard, but as discussed below, the Veteran appears to have last worked in October 2007.  The evidence indicates that this was due in large part to the residuals of the pelvic fracture which began to interfere with his employment as a factory worker and then made it difficult for him to keep up with customers in his employment as a vehicle sales person.  Accordingly, separate 20 and 10 percent ratings are granted for the right and left hip disabilities resulting from the pelvic fractures as of October 1, 2007.  Additional impairment in average earning capacity is not shown inasmuch as this decision awards a TDIU as of the date of October 1, 2007 to compensate for the full effect of the average impairment of earning capacity.  Prior to that date, the Veteran was reportedly able to work without employers even noticing his disability.  Accordingly, the schedular rating prior to that date compensated him for average impairment of earning capacity.

TDIU

TDIU prior to March 27, 2012

TDIU may be assigned where the schedular rating is less than total if it is found that the claimant is unable to secure or follow a substantially gainful occupation as a result of 1) a single service-connected disability ratable at 60 percent or more, or 2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  Disabilities resulting from common etiology or a single accident are considered one disability for the purpose of meeting the percentage thresholds for TDIU.  Id.  

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at whether a TDIU rating is warranted, but the Veteran's age or the impairment caused by nonservice-connected disabilities may not be considered in such a determination.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

With the grant of the extraschedular ratings for the left and right hip disabilities, the Veteran met the percentage requirements for TDIU under 38 C.F.R. § 4.16(a)(4).  His service connected disabilities were of common etiology and combined to at least 60 percent.

Thus, the remaining question concerns whether the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected pelvic fracture with traumatic deformity of the pubic symphysis and right acetabulum with degenerative changes to both sacroiliac joints during this period. 38 C.F.R. § 4.16(a).

The April 2007 examiner noted that the functional impact of the Veteran's disability was the inability to run, ride a motorcycle, lift, hike, and carry heavy items.  The Veteran reported that he had to stop working because of the continuous pain.  The Veteran reported that he previously worked as a fork lift operator.  The examiner noted that the effect of the condition on the Veteran's usual occupation as a fork lift operator was sitting, standing, and walking limited secondary to pain.  

On his May 2007 notice of disagreement, the Veteran reported that he could no longer lift heavy weights or drive a fork lift.  The Veteran reported that he has had to try to change careers and he is currently trying to get into sales.  

In a November 2007 statement, the Veteran reported that he could not find employment with what he was experiencing.  The Veteran reported that he could not stand or sit for long periods.  The Veteran added that he could not walk too far.  

In a January 2008 statement a prior employer, reported that the Veteran tried to work for him on a couple of different jobs.  He noticed the Veteran seemed fatigued most of the time and reported pain in his pelvis.  He eventually had to hire someone else to replace the Veteran because he was unable to perform the work that needed to be done.  He reported that it seemed like the Veteran has severe medical problems and is unable to work for any length of time.  

In a July 2008 statement the Veteran reported that he tried to get into sales but he was unable to due to all of the standing, walking, and rushing to customers.  

A September 2008 response from a former employer shows that the Veteran was employed from February 1994 to May 2006 in production.  It was noted that no concessions were made to him by reason of age or disability.  It was also noted that the Veteran had resigned.  

A November 2008 statement from Chevrolet dealer noted that the Veteran worked from August 2007 to October 15, 2007 as a sales consultant.  The employer was unaware of any disability while the Veteran was employed.  It was noted that the Veteran resigned.  A December 2008 response from a recreational vehicle dealer notes that the Veteran worked from May to June 2007 in commissioned sales.  The Veteran quit after only working one week of five days. 

On his January 2009 VA Form 9, the Veteran reported that the employment he had had since he left the military had been hard labor, putting stress on his body.  The Veteran reported that he did not file for disability until his mid-30s and since that time his limitations have become such that he had to quit his job.  The Veteran reported that perspective employers do not even consider his applications for employment as they see he is disabled.  The Veteran reported that no one was going to hire someone who could only work two hours a day.  

In a January 2010 statement the Veteran reported that after 12 years of "bouncing around on a forklift" at one employer; the heavy lifting involved, and having a pelvis fractured in 8 places finally took a toll on him.  He reported that he quit working at that employer for an opportunity.  He reported this did not work out as hoped and after a couple of months off he tried doing what he knew but realized he could not go back to that type of work.  He reported that sitting standing or walking cause quite a bit of pain.  The Veteran reported that he tried working as a handyman before he cut of two of his fingers.  

The record is consistent in showing that the Veteran was employed until October 15, 2007.  There is no evidence or allegation that the employment was marginal.  Hence, the evidence is against a finding of unemployability prior to October 2007.  However, the evidence is also consistent in showing that the Veteran has been unable to successfully engage in gainful employment since October 15, 2007.  Resolving reasonable doubt in his favor, TDIU is granted from that date.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Special Monthly Compensation

The question of entitlement to SMC at the housebound rate is a potential element of the increased rating and TDIU issues.  Bradley v. Peake, 22 Vet. App. 289 (2008).  Pursuant to 38 U.S.C.A. § 1114(s) (West 2014), SMC is payable at the housebound rate when a veteran has a service-connected disability rated as 100 percent disabling, and (1) has additional service-connected disability or disabilities independently ratable at 60 percent or more, or, (2) is permanently housebound because of a service-connected disability or disabilities. See also 38 C.F.R. § 3.350(i) (2015). An award of TDIU, if it based upon a single service-connected disability, is sufficient to satisfy the section 1114(s) requirement of a service-connected disability rated as 100 percent disabling.  Bradley v. Peake, 22 Vet. App. 280, 293 (2008); see also Buie v. Shinseki, 24 Vet. App. 242, 250 (2010) ("[A TDIU rating] that is based on multiple underlying disabilities cannot satisfy the section 1114(s) requirement of 'a service-connected disability' because that requirement must be met by a single disability.").   In the instant case, the TDIU has been awarded on the basis of the combination of the left and right hip disabilities and other separately rated service connected disabilities.  Accordingly, there is no single disability rated total; and SMC at the housebound rate is not for consideration.


ORDER

Entitlement to an extraschedular 20 percent rating for residuals pelvic fractures with traumatic deformity of pubic symphysis and right acetabulum with degenerative changes to both sacroiliac joints, right hip, from October 15, 2007 to March 27, 2012, is granted.  

Entitlement to an extraschedular 10 percent rating for residuals pelvic fractures with traumatic deformity of pubic symphysis and right acetabulum with degenerative changes to both sacroiliac joints, left hip, from October 15, 2007 to March 27, 2012, is granted.  

Entitlement to an increased rating for residuals pelvic fractures with traumatic deformity of pubic symphysis and right acetabulum with degenerative changes to both sacroiliac joints, right hip, rated as 20 percent disabling since March 27, 2012 is denied.  

Entitlement to an increased rating for residuals pelvic fractures with traumatic deformity of pubic symphysis and right acetabulum with degenerative changes to both sacroiliac joints, left hip, rated as 10 percent disabling since March 27, 2012 is denied.  

Entitlement to a separate 10 percent rating for limitation of motion of the lumbar spine, effective March 7, 2007, is granted.  

Entitlement to a total disability rating based on individual unemployability (TDIU) effective October 15, 2007, is granted.  

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


